DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8-9, and 18 are objected to because of the following informalities:
Claim 1 recites the limitation “said method providing the cheese” in line 2.  It appears the claim should recite “said method comprising providing the cheese.”
Claim 1 recites the limitation “said cheese” in line 4 as well as in line 6 as well as in line 7.  It appears the claim should recite “said brine salted cheese” in order to maintain consistency with “brine salted cheese” recited in Claim 1, line 1.
Claim 8 recites the limitation “the cheese” in line 1 as well as in line 3 as well as in line 4.  It appears the claim should recite “the brine salted cheese” in order to maintain consistency with “brine salted cheese” recited in Claim 1, line 1.
Claim 9 recites the limitation “the cheese” in line 1 as well as in line 4.  It appears the claim should recite “the brine salted cheese” in order to maintain consistency with “brine salted cheese” recited in Claim 1, line 1.
Claim 18 recites the limitation “said cheese” in line 1.  It appears the claim should recite “the brine salted cheese” in order to maintain consistency with “brine salted cheese” recited in Claim 1, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a homogenous salt distribution and/or homogeneous organic acid distribution and/or homogeneous eyes distribution and/or texture on ends of fewer than all of said plurality of axes” in lines 2-4.  It is unclear if a homogeneous salt distribution is required since the claim also recites that the cheese does not have a homogeneous salt distribution on ends fewer than all of the plurality of axes.
Claim 1 recites the limitation “the whole outer parts of said cheese that are located at the ends of one of said plurality of axes of said cheese such that other outer parts of the cheese that are not located at the ends of said one axis of said cheese lack the hydrophobic barrier” in lines 6-8.  The phrase “whole outer parts” indicates that the entire outer surface area of the cheese is coated with the hydrophobic barrier.  However, the claim also recites portions not located at the ends of the axis lacking the 
Claim 1 recites the limitation “said cheese outer parts” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to “the whole outer parts” recited in line 6, “other outer parts” recited in line 7, or to an entirely different outer part of the cheese.
Claim 2 recites the limitation “said cheese outer parts” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 3-8 and 18 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-9 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Haan WO 2008/110550, does not disclose or reasonably suggest a method for manufacturing brine salted cheese wherein the method comprises before brining applying a hydrophobic barrier only on the whole outer parts of the cheese that are located at the ends of the plurality of axes such that outer parts of the cheese not located at the ends of the axis of the cheese lack the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792